DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election I Restriction

In Response to Requirement for Election / Restriction Filed on 04/08/2022, applicant elected Claim Group 1, claims 1-12 with traverse. 

However, the examiner noticed that the instant application is a U.S. national stage under USC 371 application, therefore the previous Requirement for Election / Restriction is not proper, the restriction requirement should be based on unity of invention. As a result, pervious Requirement for Restriction/Election has been withdrawn, all the claims are examined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hooshmand US 20150295410 A1 in view of Elbsat US 20180254632 A1.

Regarding claim 1, Hooshmand teaches a method of improving energy resource distribution ([0009] power management), comprising:
determining a combined operating cost for the aggregated cluster of entities ([0011] - [0013] multi-agent including grid, PV, battery, and loads; total cost of operation for energy system is summation of operational cost of each agent);
combining the one or more global constraints and respective dual variables with the determined combined operating cost for each entity of the aggregated cluster of entities ([0021] [0055] system level power balance constrain couples the variables of all the devices);
updating the dual variables for each entity of the aggregated cluster of entities; forwarding the updated dual variables of said each entity of the aggregated cluster of entities to one or more respective neighboring entities within the aggregated cluster of entities; calculating, via an averaging consensus network, an improved local estimate of the dual variables for said each entity of the aggregated cluster of entities from local estimates of the dual variables from the one or more respective neighboring entities; ([0021] [0025] [0054] – [0056] dual variables updated and exchanged with neighbors, optimal variables are converged through iteration of averaging consensus network algorithm); and
improving energy resource distribution by executing the improved local estimate of the dual variables for said each entity of the aggregated cluster of entities within the power grid, wherein the improving energy resource distribution reallocates available energy among the aggregated cluster of entities ([0056] the solution yields optimal prices that is used as real time pricing for demand response management).
Hooshmand does not explicitly teach:
determining a utility operating cost for an aggregated cluster of entities within a power grid;
calculating an energy storage degradation cost of respective energy storage devices used by the aggregated cluster of entities, wherein the energy storage degradation cost includes one or more local constraints of each energy storage device of the energy storage devices and one or more global constraints for a combination of the energy storage devices;
calculating a revenue earned for the aggregated cluster of entities by providing energy from the energy storage devices to the power grid; 
the combined operating cost is determined by a sum of the utility operating cost and the calculated energy storage degradation cost minus the calculated revenue earned; and
the improved energy resource distribution is to reduce a load within the power grid. 
Elbsat teaches:
determining a utility operating cost for an aggregated cluster of entities within a power grid ([0353] the cost of electricity purchased from utility);
calculating an energy storage degradation cost of respective energy storage devices used by the aggregated cluster of entities, wherein the energy storage degradation cost includes one or more local constraints of each energy storage device of the energy storage devices and one or more global constraints for a combination of the energy storage devices ([0073] [0074] cost of battery degradation related to battery life model – local constrain and optimal power setpoint for frequency response – global constrain);
calculating a revenue earned for the aggregated cluster of entities by providing energy from the energy storage devices to the power grid ([0353] benefits including total ELDR revenue and FR revenue); 
the combined operating cost is determined by a sum of the utility operating cost and the calculated energy storage degradation cost minus the calculated revenue earned (Elbsat: [0353] [0159] [0073] [0074] [0054] total operation cost is total cost of purchased utility plus marginal cost minus revenue earned); and
the improved energy resource distribution is to reduce a load within the power grid ([0177] reduce peak consumption from utility during demand charge period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooshmand to incorporate the teachings of Elbsat because they all directed to energy management. Aggregating total operation cost will help provide optimization to energy distribution and reduce a load within the power grid will help reduce utility cost and demand response cost paid to grid.
Hooshmand teaches:
 [0009] …, a method for power management includes applying a decentralized control to manage a large-scale community-level energy system; obtaining a global optimal solution satisfying constraints between the agents representing the energy system's devices as a state-based potential game with a multi-agent framework; independently optimizing each agent's output power while considering operational constraints and assuring a pure Nash equilibrium (NE), wherein a state space helps coordinating the agents' behavior in energy system to deal with system-wide constraints including supply demand balance, battery charging power constraint and satisfy system-wide and device-level (local) operational constraints; and controlling distributed generations (DGs) and storage devices using the agent's output.
[0011] …, a decentralized management platform includes a multi-agent framework and a decentralized control method to manage the large-scale community-level energy systems. …. Supplier agent includes devices which can provide power to supply the load submit their service as a supplier and play as an active agent in the multi-agent framework. The example of these agents can be grid, diesel, PV, battery, etc. It should be noted that battery can be both supplier agent and demand agent. Demand agents includes loads in the network will submit their service as demand in multi-agent framework and inform supplier agents about their requested load value. 

    PNG
    media_image1.png
    731
    1100
    media_image1.png
    Greyscale

[0012] …, a decentralized power management method includes a distributed dispatching strategy for energy sources and loads based on a special class of game theory, state-based potential game, and a learning algorithm such as gradient play or Newton method. This strategy not only minimizes the total marginal cost of operation for the whole energy system but also satisfies both device-level and system-wide level operational constraints. 
[0013] Implementations include system-wide & local energy cost model: The total cost of operation for the energy system (system-wide cost model) is the summation of the devices' operational cost (local cost models). System-wide & local operational constraint can be used.
 [0021] Our decentralized solution to the economic dispatch problem (d-EDP) is shown in FIGS. 1A-1D, which is an ADMM algorithm that operates on the dual of the EDP. The d-EDP derivation entails reformulating the dual of the EDP as a consensus problem on the price of power imbalance, that is, each device keeps a local price for power imbalance but is constrained to agree with its neighbors on the local price. This reformulation admits a decentralized solution using the ADMM algorithm. In the d-EDP, each device synchronously updates individual power and storage profile variables as well as the local price variable by solving a min-max problem. Then devices exchange their local prices with their neighbors and do an ascent step on the dual variables of the local consensus constraints. The algorithm converges to the optimal solution asymptotically when the original problem has strong duality and is convex, and the network is connected. …
[0055] … The primal EDP problem in (2)-(4) contains a power balance constraint that couples the variables of all the devices. Therefore, we consider a decentralized solution operating on the relaxation of the power balancing constraint. The relaxed problem in (??), i.e., the dual EDP entails a global price variable λ that is associated with the price of power imbalance. We then write an equivalent representation of the dual EDP as a dual consensus EDP in (13)-(14) where each device carries their local copy of the price. Applying the ADMM algorithm to the dual consensus EDP yields a fully decentralized solution.
[0025] Continuing from FIG. 1A, FIG. 1B shows in more details the decentralized economic dispatch algorithm. In this process, the iteration counter is cleared and each device sends price to neighbors and also observes prices from all neighbors. Each device then checks if the fail flag has been set and if so, jumps to connector 1 and otherwise updates the variables using price observations. Each device also updates prices and power and storage schedules.
[0054] Algorithm 1 solves the dual EDP in a fully decentralized manner. The initialization consists of setting dual variables y sub.i0 to zero. Other variables p.sub.i0, s.sub.i0, λ.sub.i0 can be arbitrarily set. The algorithm at time t starts by sending local price variables λ.sub.it and observing neighbors' local price variables λ.sub.N.sub.i.sub.t:={λ.sub.jt:j∈N.sub.i}. The algorithm is synchronous in that device i requires prices of all of its neighbors from iteration t. Then in step 2 device i averages the neighbors' price variables to update its dual variable (20). Along with observed price variables λ.sub.N.sub.i.sub.t, the dual variables y.sub.it+1 are used to update the primal power and storage variables following (23) in step 3. Finally in step 4 device i updates its local price variable k.sub.it+i using all of the observed and updated variables according to (22). The algorithm continues by moving the iteration step forward.
 [0056] The iterations of Algorithm 1 asymptotically converges to optimal variables when the problem is convex, the network (N,E) is connected and strong duality holds. …
Elbsat teaches:
[0353] …, high level optimization 3114 aggregates the predicted costs and benefits for each hour of the optimization period to generate aggregate results over the duration of the optimization period. The results can include the total cost of resources purchased from utilities 510 over the duration of the optimization period (e.g., electricity cost, water cost, etc.), the total cost of demand charges incurred over the duration of the optimization period, and the total PLC/GA cost over the duration of the optimization period. The results can also include benefits such as the total amount ELDR revenue and FR revenue over the duration of the optimization period. ……
[0073] Frequency response controller 112 may respond to the regulation signal by generating an optimal power setpoint for power inverter 106. The optimal power setpoint may take into account both the potential revenue from participating in the frequency response program and the costs of participation. Costs of participation may include, for example, a monetized cost of battery degradation as well as the energy and demand charges that will be incurred. .... 
[0074] …, controller 112 uses a battery life model to quantify and monetize battery degradation as a function of the power setpoints provided to power inverter 106. Advantageously, the battery life model allows controller 112 to perform an optimization that weighs the revenue generation potential of participating in the frequency response program against the cost of battery degradation and other costs of participation (e.g., less battery power available for campus 102, increased electricity costs, etc.) …
[0159] The first term in the previous equation represents the total cost of all resources purchased over the optimization horizon. Resources can include, for example, water, electricity, natural gas, or other types of resources purchased from a utility or other outside entity. The second term in the equation represents the total revenue generated by participating in incentive programs (e.g., IBDR programs) over the optimization horizon. The revenue may be based on the amount of power reserved for participating in the incentive programs. Accordingly, the total cost function represents the total cost of resources purchased minus any revenue generated from participating in incentive programs.
[0054] The energy storage planning tool can be configured estimate of the benefits and costs of investing in a battery asset or other type of asset. Potential benefits can include, for example, reduced energy costs, reduced demand charges, reduced PLC charges, and/or increased revenue from participating in IBDR programs such as FR or ELDR. Potential costs can include fixed costs (e.g., an initial purchase cost of the asset) as well as marginal costs (e.g., ongoing costs of using the asset) over the time horizon.
[0177] Still referring to FIG. 9, high level optimizer 632 is shown to include a demand charge module 910. Demand charge module 910 can be configured to modify the cost function J(x) and the optimization constraints to account for one or more demand charges. …. Electric energy storage can help reduce peak consumption by storing electricity in a battery when energy consumption is low and discharging the stored electricity from the battery when energy consumption is high, thereby reducing peak electricity purchased from the utility during any time step of the demand charge period.

Regarding claim 2, Elbsat further teaches the one or more local constraints include one or more of energy limits of the energy storage devices, power limits of the energy storage devices, and power limits of the power grid ([0094]).

Regarding claim 3, Hooshmand further teaches the energy storage devices include one or more batteries ([0011]).

Regarding claim 4, Hooshmand further teaches applying a Dual Decomposition method to derive an iteration of said each entity of the aggregated cluster of entities to calculate a local estimation of a net energy exchange ([0054] – [0056] dual consensus EDP).

Regarding claim 5, Elbsat further teaches the aggregated cluster of entities includes an aggregated cluster of individual households or an aggregated cluster of individual businesses (Fig. 5 building 502).

Regarding claim 13, Hooshmand and Elbsat together teach the claimed method. Therefore they teach the system for implementing the method steps.
In addition, Elbsat further teaches the entities also includes HVAC systems and a HVAC controller configured to retrieve an HVAC energy usage profile (Figs. 1 & 6, [0059] [0124] building BMS 606 provide building equipment profile including from HVAC system) and a battery controller configured to retrieve a battery energy usage profile (Figs. 1 & 6 [0113] [0116] the building BMS 606 provide building equipment profile including storage subplants with battery energy storage);

Regarding claims 17 and 18, Hooshmand and Elbsat together teach the claimed method. Therefore they teach the system for implementing the method steps.

Allowable Subject Matter

Claims 6-12 are allowable.

Independent claim 6 is allowable for the following reasons: 
Regarding independent claim 6, Hooshmand and Elbsat together teach the similar limitations to that of claim 1, however, Hooshmand and Elbsat do not teach or suggest individually or in combination to:
calculate a weighted sum of a utility charge for said each entity of the aggregated cluster of entities subject to the one or more local constraints;
calculate a weighted sum of a penalty for modifying a temperature set point during the energy demand response commitment for said each entity of the aggregated cluster of entities subject to the one or more local constraints;
calculate a weighted aggregation of an amount of imported power reduced by an amount of capacity commitment power during the energy demand response commitment for said each entity of the aggregated cluster of entities subject to the one or more global constraints; and
the dual variables are a function of the calculated weighted aggregation.

Claims 7-12 are dependent on claim 6, therefore are allowable.

Claims 14-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Regarding claim 14, Hooshmand and Elbsat do not teach or suggest individually or in combination to:
set one or more HVAC local constraints in fulfilling an energy demand response commitment during the response demand period that affects each of the HVAC units individually; 
set one or more HVAC global constraints in fulfilling the energy demand response commitment that affect the aggregated cluster of HVAC units, wherein the one or more global constraints affect the aggregated cluster of HVAC units as a combined group; 
calculate a weighted sum of a utility charge for said each of the HVAC units subject to the one or more local constraints;
calculate a weighted sum of a penalty for modifying a temperature set point during the energy demand response commitment for said each of the HVAC units subject to the one or more local constraints;
calculate a weighted aggregation of an amount of imported power reduced by an amount of capacity commitment power during the energy demand response commitment for said each of the HVAC units subject to the one or more global constraints;
update a local estimation of dual variables for said each of the HVAC units, wherein the dual variables are a function of the weighted aggregation; and
forward the updated local estimation of the dual variables of said each of the HVAC units to one or more respective neighboring HVAC units within the aggregated cluster of HVAC units.

Claims 15-16 are dependent on claim 14, therefore are allowable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahbari-Asr “Distributed Real-Time Pricing Control for Large-Scale Unidirectional V2G With Multiple Energy Suppliers” published on May 17, 2016 teaches:
calculating total combined aggregated operation cost by cost minus revenue;
combining the one or more global constraints and respective dual variables with the determined combined operating cost for each entity of the aggregated cluster of entities, updating the dual variables for each entity of the aggregated cluster of entities; 
forwarding the updated dual variables of said each entity of the aggregated cluster of entities to one or more respective neighboring entities within the aggregated cluster of entities; 
calculating, via an averaging consensus network, an improved local estimate of the dual variables for said each entity of the aggregated cluster of entities from local estimates of the dual variables from the one or more respective neighboring entities; and
improving energy resource distribution by executing the improved local estimate of the dual variables for said each entity of the aggregated cluster of entities within the power grid, wherein the improving energy resource distribution reallocates available energy among the aggregated cluster of entities; and
applying a Dual Decomposition method to derive an iteration of said each entity of the aggregated cluster of entities to calculate a local estimation of a net energy exchange.

Feng US 20170250539 A1 teaches demand reduction for a cluster of entities of a power grid with global and local constrains by applying dual variables and considering battery cost.
Kempton US 20070282495 A1 teaches revenue of V2G and taking into account of cost of battery degradation when optimizing for peak power demand reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115



		/THOMAS C LEE/                                Supervisory Patent Examiner, Art Unit 2115